Citation Nr: 1536598	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  06-29 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for erectile dysfunction as secondary to service-connected central nervous system and major depressive disorders.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  That decision, in relevant part, denied entitlement to service connection for right ear hearing loss; and denied service connection of a skin condition, Parkinson's disease claimed as a nervous system disorder, loss of sexual desire, and depression, all on direct bases and as secondary to chemical exposure.  In August 2006, the Veteran filed a timely Substantive Appeal (VA Form 9) of all these claims.

In October 2008, the Veteran testified at a personal hearing over which a hearing officer of the RO presided.  In June 2009, he testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of each hearing has been associated with his claims file.

In January 2010, the Board remanded the appeal for further development. 

Upon remand, an April 2011 rating decision granted entitlement to service connection for a skin disorder.  As the Veteran did not appeal either the initial disability rating or effective date assigned, that claim was resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The remaining four issues on appeal were then returned to the Board.  

In July 2013, the Board referred the central nervous system disorder and erectile dysfunction claims to a specialist for advisory medical opinions.  These opinions were obtained in August 2013 and are included in the claims file. 

In a March 2014 decision, the Board granted service connection for a central nervous system disorder, denied service connection for right ear hearing loss and erectile dysfunction, and remanded the claim for a psychiatric disorder for further development.
The Board notes that, in November 2014, the Veteran was awarded service connection for major depressive disorder, recurrent, moderate.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran limited his appeal to the theory that his erectile dysfunction is secondary to either a nervous system or mental health disorder.  Thus, he abandoned his appeal of the Board's denial of service connection for erectile dysfunction on a direct basis, and of entitlement to service connection for right ear hearing loss.

In March 2015, the parties filed a Joint Motion for Partial Remand (Joint Motion) asking the Court to vacate that part of the Board's March 2014 decision that denied service connection for erectile dysfunction, insofar as the Board did not address a reasonably raised theory of secondary service connection, and to remand the claim back to the Board to re-examine the evidence of record based upon theories of secondary service connection.  The Court granted the Joint Motion and issued an Order in March 2015. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
 

FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's erectile dysfunction is the result of his service-connected central nervous system and major depressive disorders.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection of erectile dysfunction as secondary to service-connected central nervous system and major depressive disorders have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for erectile dysfunction is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection can be established on a secondary basis by demonstrating that the disability is proximately due to or the result of an already service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015); see Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

The Veteran's diagnosis of and treatment for erectile dysfunction are well substantiated by VA treatment records and examinations; although, there is conflicting evidence of record as to when it began.  

At a May 2003 private neurology consultation at E.N.C., the Veteran reported that for the last few years he had the gradual onset of tremors, dizziness, falling episodes, forgetfulness, near syncopal sensations, and decreased libido.   

At a July 2003 private medical evaluation at B.G.P.C.C., the Veteran reported the onset of hand tremors about four years prior that progressed, and difficulties with balance that began about three years prior.  He also complained of erectile dysfunction and decreased libido.  The physician found the Veteran to be extremely depressed and prescribed Paxil.   

A December 2004 Agent Orange protocol examination report states that the Veteran has erectile dysfunction that gradually developed since 2002.

A January 2005 VA neurology record shows the Veteran reported tremors in his hands that began four years ago.  He was started on Inderal for the tremors.

A June 2006 VA neurology record shows that the Veteran reported having fine action hand tremor with chattering of his teeth for about five years.  He stated that the Inderal he had been taking definitely improved these symptoms. 

At his June 2009 Board hearing, the Veteran testified that he was diagnosed with Parkinson's disease in 2001 or 2002, and got severe depression at times.  See June 2009 Transcript at 12.  He was told that the depression could be part of the Parkinson's and was prescribed Paxil for the depression.  Id. at 13.  The Veteran testified further that he talked to a doctor about depression in the 1990s and was probably first diagnosed then, but went to a psychiatrist in the time period of 2000 to 2002.  Id. at 14.       

At an April 2010 VA examination, the Veteran reported that his erectile dysfunction began in 1975 and that his last erection was in 2006.  In a May 2011 addendum to his earlier report, the examiner opined that the Veteran's "erectile dysfunction may be due to his exposure to various medications, not the least of which were Inderal and Paxil, as his testosterone level in April of 2010 was normal."  

A June 2010 VA mental health record shows the Veteran reported that his sexual dysfunction began in the late 1980s.  

As noted above, the Board obtained an advisory medical opinion from a specialist, a VA practicing urologist for over twenty years, concerning the Veteran's erectile dysfunction claim.  The physician reviewed the Veteran's claims file, to include the April 2010 VA examination report and May 2011 addendum thereto, the Veteran's lay statements, and the medical literature.  In his August 2013 report, the physician noted that sexual dysfunction is often multifactorial.  In this regard, he pointed out that the Veteran has "documented various other significant medical problems which might be equally contributory to his erectile dysfunction."  These medical problems include:  obesity and abnormal lipid levels; smoking history of one pack per day for 26 years (stopped in 1989); hypertension and the treatment for the same (history of three strokes); and, major depression (since 1990s) with mood swings and panic disorder.  The physician noted that, despite the Veteran's complaints of erectile dysfunction in 1975, the first documentation of erectile dysfunction in the record was in 2002.  The physician stated that he agreed with the May 2011 medical addendum opinion that the Veteran's medications, including Inderal and Paxil, may be contributory factors in causing the Veteran's erectile dysfunction, but added that, as he mentioned, there are other additional factors that might be equally important in causing the Veteran's erectile dysfunction.

The Board is required to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board notes that there is evidence of record that suggests the Veteran's erectile dysfunction began in 1975 or the 1980s, which would be prior to the Veteran's reported onset of and treatment for his central nervous system and depressive disorders.  

In weighing the evidence on this issue, the Board finds the Veteran's statements made in May 2003 and July 2003 during the course of treatment that he had a gradual onset of decreased libido and had erectile dysfunction at that time, without mention of an earlier onset, to be highly probative.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736, 742, 116 L.Ed.2d 848 (1992) ("statements made in the course of receiving medical care . . . are made in contexts that provide substantial guarantees of their trustworthiness.").  Moreover, a contemporaneous statement as to a declarant's then-existing physical condition, such as the 2003 statements and the December 2004 statement that his erectile dysfunction began in 2002 (as opposed to his 2010 statements of memory or belief that his erectile dysfunction began in 1975 or the 1980s) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803(3).  Thus, the Board finds that the Veteran's erectile dysfunction began in 2002.                  
The Board notes that the rationale for the May 2011 addendum opinion that the Veteran's erectile dysfunction "may be" due to his Inderal and Paxil is that his testosterone level in April of 2010 was normal.  Although there is some rationale for the opinion, evidence that the Inderal and Paxil "may" cause the Veteran's erectile dysfunction, standing alone, is too equivocal to substantiate the Veteran's claim.  The Court has held that that use of equivocal language makes a statement by an examiner speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28 (1998), citing Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  This is true, even though, the physician providing the August 2013 advisory medical opinion agreed that the Inderal and Paxil may be contributory factors in causing the Veteran's erectile dysfunction.

The Board also notes that there is evidence that the Veteran has nonservice-connected disorders that may be contributing to his erectile dysfunction; however, the August 2013 opinion provides that the Veteran's depression directly contributes to his erectile dysfunction.  In addition, there is no evidence of record that shows the Veteran's nonservice-connected disorders began at or around the time of the Veteran's erectile dysfunction, as did the onset of and treatment for the Veteran's service-connected central nervous system and depressive disorders.  

Moreover, the Veteran's lay statements show that the Veteran's central nervous system disorder and severe depression began before his decrease in libido and erectile dysfunction.  The Veteran's lay statements also show that his erectile dysfunction worsened significantly after Paxil and Inderal were begun.  

In sum, the Board finds that the evidence that the Veteran's erectile dysfunction may be due to the Inderal and Paxil used to treat his service-connected central nervous system and depressive disorders, when combined with the evidence that the Veteran's depression contributes directly to his erectile dysfunction and the lack of evidence that the Veteran's nonservice-connected disorders began contemporaneous to the Veteran's erectile dysfunction, and when bolstered by the Veteran's lay statements, is  sufficient for the Board to determine that the evidence is at least in equipoise as to whether the Veteran's erectile dysfunction is the result of or caused by his service-connected central nervous system and major depressive disorders.

Given that the evidence is in equipoise, the Veteran is entitled to the benefit of the doubt as to whether his erectile dysfunction is the result of or caused by his service-connected central nervous system and major depressive disorders.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for the Veteran's erectile dysfunction is warranted as secondary to the service-connected central nervous system and major depressive disorders, and, therefore, is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 


ORDER

Entitlement to service connection for erectile dysfunction as secondary to service-connected central nervous system and major depressive disorders is granted.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


